Citation Nr: 0616461	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia, and whether service connection 
is warranted for this disorder.

5.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from March 26, 1974, to May 8, 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

An August 1991 decision of the Board of Veterans' Appeals 
(the Board), which was affirmed by the United States Court of 
Appeals for Veterans Claims (the Court) in September 1992, 
denied entitlement to service connection for schizophrenia.  
In October 1994, the RO denied the reopening of the claim of 
service connection for schizophrenia.

In an October 2002 rating decision, the RO determined that 
additional evidence received as to the issue of the veteran's 
entitlement to service connection for schizophrenia was not 
new and material and declined to reopen the previously denied 
claim.  The RO also denied a claim of entitlement to PTSD.  
The veteran filed a timely notice of disagreement (NOD), and 
after a Statement of the Case was issued in December 2002, he 
perfected an appeal by filing a VA Form 9 in later in 
December 2002.  

In a December 2002 rating decision, entitlement to service 
connection for a psychosis for the purpose of establishing 
eligibility for treatment under 38 U.S.C.A. § 1702 (West 
2002) was denied.  The veteran filed a timely notice of 
disagreement (NOD), and after a Statement of the Case was 
issued in August 2003, he perfected an appeal by filing a VA 
Form 9 later in August 2003.  

In January 2004, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer, a 
transcript of which has been associated with the veteran's 
claims file.

In June 2004, the Board remanded the new and material 
evidence claim regarding service connection for schizophrenia 
and the claim of service connection for PTSD, which were the 
only issues before the Board at that time, for further 
development.  The RO continued the previous denials in a 
supplemental statement of the case (SSOC) issued in February 
2005.  

In a November 2004 rating decision, service connection was 
denied for bilateral hearing loss and rheumatoid arthritis of 
the back, arms, hands, hips, knees, ankles, and toes.  The 
veteran filed a timely notice of disagreement (NOD), and 
after a Statement of the Case was issued in May 2005, he 
perfected an appeal by filing a VA Form 9 later in May 2005.  

In August 2005, the Board received additional VA medical 
treatment records which were sent to the Board at the request 
of the veteran.  In January 2006, the veteran submitted a 
waiver of initial agency of original jurisdiction 
consideration of any newly submitted evidence in the first 
instance.

The Board notes that the veteran has requested and later 
withdrew requests for Travel Board hearings on two occasions, 
with the more recent occurrence being in 2005.  In light of 
the withdrawal in July 2005 of a request for a Travel Board 
hearing, no further development with regard to a hearing is 
necessary.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has rheumatoid 
arthritis.

2.  The competent medical evidence of record does not support 
a finding that the veteran currently has PTSD.

3.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for schizophrenia in an October 1994 rating decision.  

4.  Evidence received subsequent to the October 1994 rating 
decision relates to unestablished facts necessary to 
substantiate the claim for service connection for 
schizophrenia, and raises a reasonable possibility of 
substantiating the claim.

5.  The competent medical evidence of record serves to 
establish that the veteran's current schizophrenia began in 
his military service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  The October 1994 rating decision denying the reopening of 
the claim of service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  New and material evidence has been received, and the 
claim for service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

5.  Schizophrenia was incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  In light of the assignment of the grant of service 
connection for schizophrenia on the basis of incurrence 
during active service, the veteran's claim of entitlement to 
service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C.A. § 
1702 (West 2002) is dismissed as moot.  38 U.S.C.A. § 1702 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for rheumatoid 
arthritis and PTSD.  He also seeking service connection for 
schizophrenia on direct basis and for treatment purposes.  He 
contends, in substance, that his schizophrenia began in 
active service.  Implicit in the veteran's presentation is 
the contention that new and material evidence which is 
sufficient to reopen his previously denied claim has been 
received by VA since the last final denial of his claim in 
1994.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

The Board observes that the veteran was notified by the 
October 2002, December 2002, and November 2004 rating 
decisions, the December 2002, August 2003, and May 2005 
SOC's, and the March 2004 and February 2005 SSOC's of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.

More significantly, letters were sent to the veteran in 
August 2002, May 2004, August 2004, and July 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The August 2002 VCAA letter from the RO advised him of 
what the evidence must show to establish service connection 
for PTSD.  The August 2004 VCAA letter from the RO advised 
him of what the evidence must show to establish service 
connection for rheumatoid arthritis.

The August 2004 VCAA letter also informed the veteran of what 
the evidence must show to establish service connection for 
schizophrenia.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  In addition, the August 2004 letter 
indicated that "to qualify as new, the evidence must be in 
existence and be submitted to VA for the first time" and 
that "in order to be considered material evidence, the 
additional existing evidence must pertain to the reason your 
claim was previously denied."  The letter added that 
"[y]our claim was previously denied because the condition 
was not found to be related to military service" and that 
"[t]hererfore, the evidence you submit must related to that 
fact."  The letter told the veteran that his "claim was 
previously denied because THE CONDITION WAS NOT SHOWN IN YOUR 
SERVICE MEDICAL RECORDS" (emphasis in the original) and that 
"the evidence you submit must relate to this fact."  The 
letter informed the veteran that "[n]ew and material 
evidence must raise a reasonable possibility of 
substantiating your claim" and that "[t]he evidence cannot 
simply be repetitive or cumulative of the evidence we had 
when we previously decided your claim."  See the August 2004 
letter, page 6.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his disabilities and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.  The August 
2004 VCAA letter advised the veteran to submit evidence 
showing that his schizophrenia was related to military 
service.  Additionally, in the VCAA letters, the veteran was 
informed that VA would request a VA physical examination if 
the RO decides that it is necessary to make a decision on his 
appeal.  [A psychiatric  examination was completed in 
September 2002; an orthopedic examination was completed in 
March 2005; and a rheumatologic examination was completed in 
April 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, in the August 2002 and August 2004 VCAA letters 
the veteran was advised that VA would "make reasonable 
efforts to help you get evidence necessary to support your 
claim" and that VA would "try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  See the August 2004 VCAA letter, page 1; 
August 2002 VCAA letter, page 1.  In the May 2004, August 
2004, and July 2005 VCAA letters, the veteran was told that 
VA was responsible for getting relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The veteran was also informed that VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency, which may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  In the August 2002 and August 2004 VCAA 
letters, the veteran was informed that the RO had or would be 
obtaining VA medical records.

In the August 2002 VCAA letter, the RO informed the veteran 
that he may submit any evidence himself that is not of 
record.  Also, in that VCAA letter, the RO advised him that 
"[i]'s still your responsibility to support your claim with 
appropriate evidence."  See the August 2002 VCAA letter, 
page 1.  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  Furthermore, in the May 2004, August 
2004, and July 2005 VCAA letters, the RO specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claims.  The VCAA letters thus complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, the veteran's is represented by an attorney, who is 
presumably familiar with the requirements of the VCAA.

The Board further notes that all of the VCAA letters 
requested a response within 60 days from the dates of the 
respective letters and that the letters expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
mailing of the August 2002, May 2004, and August 2004 VCAA 
letters.  While one year has not passed since the July 2005 
VCAA letter, that letter was limited to the issue of 
entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702.  38 U.S.C.A. § 5103(b)(3) (West 2005) 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In any event, as noted below, that 
issue has been rendered moot.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claim 
for service connection for PTSD was adjudicated by the RO in 
October 2002, after the August 2002 VCAA letter.  Similarly, 
the claim for service connection for rheumatoid arthritis was 
adjudicated by the RO in November 2004, after the May 2004 
VCAA letter.  Therefore, the timing of the VCAA notice is not 
at issue with regard to these claims.  As for the new and 
material claim, the claim was initially adjudicated by the RO 
in October 2002 before the August 2004 VCAA letter.  However, 
the veteran's claim was readjudicated by the RO and after 
that the veteran was allowed the opportunity to present 
evidence and argument in response.  See the SSOC issued in 
February 2005.  Furthermore, in light of the Board's decision 
below reopening the claim of service connection for 
schizophrenia, the Board accordingly finds that there is no 
prejudice to the veteran.  Moreover, the veteran has not 
alleged any prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].  As for the issue of 
entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702, the claim was initially adjudicated by the 
RO in December 2002 before the July 2005 VCAA letter, and the 
veteran's claim has not been readjudicated by the RO.  In any 
event, in light of the Board's decision rendering that claim 
moot, the Board accordingly finds that there is no prejudice 
to the veteran.  Moreover, the veteran has not alleged any 
prejudice.  See id.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As to the service connection claim regarding schizophrenia, 
element (2), current disability, is not at issue.  Elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denials of service connection for 
rheumatoid arthritis and PTSD and the RO's denial of the 
reopening of the claim of entitlement to service connection 
for schizophrenia.  In other words, any lack of advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  

The veteran's claim to reopen service connection for 
schizophrenia was denied based on element (3), relationship 
of such disability to the veteran's service.  The veteran's 
claims of entitlement to service connection for rheumatoid 
arthritis and PTSD were denied based on element (2), current 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  

As the Board concludes below that the preponderance of the 
evidence is against the claims for service connection for 
rheumatoid arthritis and PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board is reopening and 
granting the claim of entitlement to service connection for 
schizophrenia.  It is not the Board's responsibility to 
assign a disability rating or an effective date.  The Board 
is confident that any deficiencies with respect to VCAA 
notice as to the rating to be assigned and its effective date 
will be rectified by the agency of original jurisdiction.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA and private medical 
records, Social Security Administration records, and reports 
of VA examinations, which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
retained the services of an attorney.  See 38 C.F.R. § 3.103 
(2005).  He requested, and was accorded, a personal hearing 
at the RO in January 2004 before a Decision Review Officer, a 
transcript of which is associated with his claims file.  On 
two separate occasions, he withdrew a request to have a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for rheumatoid 
arthritis.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  However, a veteran must have 90 days or more 
of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence of record does not support a 
finding that the veteran currently has rheumatoid arthritis.  
The report of a March 2005 VA examination reflects diagnoses 
of minimal degenerative disease of the lower back, 
generalized arthralgias, and musculoligamentous strain.  The 
March 2005 VA examiner noted that the veteran did not have a 
lot of the typical signs and symptoms associated with 
rheumatoid arthritis other than morning stiffness in 
generalized joints.  The March 2005 VA examiner indicated 
that a referral to a rheumatologist was necessary to 
determine whether the veteran had rheumatoid arthritis.  

The report of an April 2005 VA examination shows that the 
rheumatoid factor was normal at 20.  The April 2005 examiner 
noted that X-rays of knees taken in March 2005 were normal 
with no evidence of erosions.  The examiner also indicated 
that while X-rays of the hands taken in March 2005 revealed 
some mild changes in the right fourth distal phalanx, which 
appeared to be evidence of an old reaction to trauma or other 
event, there was absolutely no evidence of marginal erosions 
or any other type of deformities that would be consistent 
with long-standing rheumatoid arthritis.  The examiner 
diagnosed diffuse arthralgias and myalgias without any 
evidence for an inflammatory, autoimmune, or progressively 
destructive process.  The April 2005 VA examiner's initial 
impression was that the veteran did not have any of the 
characteristics of rheumatoid arthritis on physical 
examination, laboratory parameters, or radiographic findings.  
However, the April 2005 examiner ordered an additional 
workup.  In a May 2005 addendum to the report, the examiner 
noted that the recent laboratory studies were all normal 
except for an insignificant mild increase in IgA level.  The 
examiner indicated that these negative results supported his 
previous medical opinion.  

VA treatment records, to include a report of an October 1989 
hospitalization, show diagnoses of degenerative joint disease 
of the back, knees, and shoulders, and a May 1984 private 
hospitalization record shows a notation of arthritic pain in 
the feet.  However, VA treatment records do not reflect a 
diagnosis of rheumatoid arthritis.  In particular, August 
1984 testing, to include for rheumatoid arthritis, was 
normal.  Moreover, VA X-rays of the feet and lumbar spine 
were negative for rheumatoid arthritis.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  Arthralgia is 
defined as pain in a joint.  Mykles v. Brown, 7 Vet. 
App. 372, 373 (1995); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). Myalgia is muscular pain.  Zevalkink v. 
Brown, 6 Vet. App. 483, 494 (1994); Hoag v. Brown, 4 Vet. 
App. 209, 211 (1993).  Therefore, the veteran's reported 
joint and muscular pains, diagnosed as arthralgia and 
myalgia, in and of themselves, do not constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [a symptom such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].

As for the veteran's contention that he has rheumatoid 
arthritis, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnoses or 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Lay statements offered in support of the 
veteran's claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of a diagnosis of rheumatoid arthritis, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Hickson 
element (1) has not been satisfied.
The veteran's claim fails on this basis alone.

For the sake of completeness, the Board will move on to 
address the remaining two Hickson elements.  See Luallen v. 
Brown, 8 Vet. App. 92 (1995).  With respect to Hickson 
element (2), although the veteran reported a childhood 
history of rheumatic fever and complained of pain in the 
knees, ankles, and shoulders in service, his service medical 
records do not reflect a diagnosis of rheumatoid arthritis.  
Instead, arthralgia was diagnosed, which as noted above is 
not a disability.  See Sanchez-Benitez, supra.  Additionally, 
because the veteran had less than 90 days of active service, 
he is not entitled to the one-year post-service presumption 
for incurrence of arthritis.  In any event, there is no 
medical evidence showing a diagnosis of rheumatoid arthritis 
within one year of his separation from active service.  
Therefore, Hickson element (2) with regard to an in-service 
injury or disease is not satisfied.  With respect to Hickson 
element (3), in the absence of a current disability, medical 
nexus is an impossibility.  

In summary, in the absence of the all of the required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for rheumatoid arthritis.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for PTSD.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence regarding whether the veteran in fact 
has PTSD.  

The only positive evidence is a June 2002 VA treatment record 
showing a diagnosis of possible PTSD.  The evidence that does 
not show a diagnosis of PTSD includes a report of a September 
2002 VA psychiatric examination, which specifically reflects 
no indication of PTSD at that time, and the five volumes of 
VA and private treatment records from 1976 to 2005, which 
include diagnoses of psychiatric disorders other than PTSD, 
to include (primarily and most recently) paranoid 
schizophrenia as well as an occasional diagnosis of an 
adjustment disorder.  None of these numerous and in many 
instances detailed medical records even hint at the presence 
of PTSD.

The Board places far greater weight on the report of the 
September 2002 VA examination and the five volumes of 
psychiatric treatment records showing no diagnosis of PTSD 
than it does on the one diagnosis of possible PTSD made in 
the June 2002 VA treatment record.

To the extent that the veteran is himself asserting that he 
in fact does have PTSD, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
of a disability.  See Espiritu, supra.  

In the absence of competent medical diagnosis of PTSD, 
service connection may not be granted.  In short, element (1) 
of 38 C.F.R. § 3.304(f) has not been met.  The claim fails on 
that basis alone.  For the sake of completeness, the Board 
will address the remaining elements of 38 C.F.R. § 3.304(f).  

With respect to element (3), although the veteran did serve 
late in the Vietnam era, there is no evidence to show combat 
participation by the veteran.  Indeed, the veteran himself 
does not claim to have been in combat.  

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressor actually occurred in order to warrant service 
connection.  See Moreau, supra.  However, the veteran has not 
even identified any in-service stressors, much less provided 
or identified corroborating evidence of such stressors.  In 
fact, the only traumatic stressor identified in the VA 
treatment records is the veteran's house burning down in June 
2002.  As for the remaining element, medical evidence of a 
nexus between an in-service stressor and PTSD, there is in 
fact no competent medical nexus evidence.  The June 2002 VA 
treatment record containing a diagnosis of possible PTSD 
reflects that the only stressor was the June 2002 house fire.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  None of the three elements in 38 C.F.R. § 3.304(f) has 
been satisfied.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for schizophrenia.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in October 1994 included service medical records and private 
and VA medical records dated from 1976 to 1994.

The veteran's service medical records reflect that he had 
behavioral problems in service that resulted in his discharge 
for a defective attitude.  The veteran was evaluated by a 
psychiatrist in April 1974 who found that the veteran did not 
present an incapacitating physical or mental disability, that 
he had no mental or physical disability that would warrant 
his discharge by reason of physical disability, and that 
there was no requirement for psychiatric hospitalization or 
treatment at that time. 

Private and VA medical records from 1976 to 1994 reflect a 
diagnosis of schizophrenia, with the first diagnosis being 
made in July 1976.  A report of an October 1991 private 
psychological evaluation shows that a psychologist opined 
that the veteran had his first episode of schizophrenia in 
service.

The October 1994 decision

In the October 1994 rating decision, the RO determined that 
the evidence of record did not demonstrate (a) evidence of 
in-service incurrence or aggravation of a disease or injury, 
and (b) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  As 
such, the RO concluded that new and material evidence had not 
been submitted and therefore the veteran's request to reopen 
the claim was denied.

As noted above, the veteran most recently filed to reopen his 
claim in June 2002 .  Additional evidence which has been 
received since June 2002 will be discussed below.

Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
a nervous condition was most recently finally denied in June 
2002 due to a lack of competent medical evidence of a in-
service disease and a lack of competent medical nexus 
evidence between the veteran's service and any then-current 
psychiatric disability.  As discussed above, in order for the 
claim to be reopened there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Evidence added to the record since the denial includes 
private and VA medical records dated from 1974 to 2005, the 
report of the September 2002 VA psychiatric examination, and 
a February 2003 statement from the September 2002 VA 
examiner.

The "old" evidence demonstrated a current psychiatric 
disorder.  The crucial matter at issue is whether the 
additionally received evidence shows (1) evidence of in-
service incurrence or aggravation of a disease or injury, and 
(2) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  

In this case, the additional evidence that has been added to 
the record since the RO's October 1994 decision includes the 
report of the September 2002 VA psychiatric examination and a 
February 2003 statement from that VA examiner.  This evidence 
can be considered "new" in that it was not previously 
before the RO at the time of the October 1994 prior final 
denial.  The evidence can be considered "material" because 
it does relate to the elements of the claim that were 
previously unmet, specifically in-service incurrence of 
disease or injury and medical nexus.  See 38 C.F.R. § 3.156 
(2005).  The additional medical evidence establishes that the 
veteran had a psychiatric disability in service and that he 
has continued to have that particular psychiatric disability.  
Accordingly, new and material evidence has been submitted as 
to the key Hickson elements, evidence of in-service 
incurrence or aggravation of a disease or injury and evidence 
of medical nexus, which were previously lacking.  The 
veteran's claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for a psychiatric disability.  He has also 
submitted evidence in support of his claim, and he has not 
indicated that additional pertinent evidence exists.  The 
Board is therefore of the opinion that the veteran will not 
be prejudiced by its consideration of this issue on its 
merits. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested that the veteran provide it with sufficient 
information to obtain medical records from the veteran's 
identified providers.  The records from those providers have 
been obtained and associated with the veteran's VA claims 
folder.  The RO also afforded the veteran a VA examination, 
and the examiner rendered a medical opinion regarding the 
etiology of his schizophrenia.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), it is undisputed that 
the veteran currently has schizophrenia.

Moving to Hickson elements (2) and (3), in-service incurrence 
of disease or injury and medical nexus, the evidence against 
the claim is the medical evidence showing no diagnosis of 
schizophrenia until July 1976 and the in-service evaluation 
by a psychiatrist that revealed no diagnosis of a psychiatric 
disorder.  The evidence in favor of the veteran's claim is 
the report of the October 1991 private psychological 
evaluation, the report of the September 2002 VA psychiatric 
examination, and a February 2003 statement from that VA 
examiner.  In particular, the September 2002 VA examiner 
reviewed the veteran's records and provided a basis for his 
opinion - the veteran was exposed to extreme stress during 
boot camp and that his schizophrenic process emerged at that 
time.  The September 2002 VA examiner reported that the 
veteran received a honorable discharge under medical 
conditions, but the record shows that the discharge was for 
unsuitability due to defective attitude.  Nevertheless, the 
veteran's service medical records reflect the existence of 
behavioral problems.  Resolving doubt in the veteran's favor, 
the Board finds that the evidence is in equipoise as to 
whether the veteran's currently diagnosed schizophrenia was 
present in service.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  Therefore, Hickson elements (2) 
and (3) have also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
schizophrenia.  Accordingly, the Board concludes that the 
relevant and probative evidence of record establishes that 
his current schizophrenia was incurred in service.  The 
benefit sought on appeal is accordingly allowed.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702 (West 2002).

As discussed in detail above, the Board has found that the 
veteran's schizophrenia was incurred in the active military, 
naval, or air service.  Therefore, consideration for 
treatment purposes of whether the veteran should be deemed to 
have incurred an active psychosis in the active military, 
naval, or air service on the basis that he developed an 
active psychosis within two years after discharge or release 
from active military, naval, or air service is no longer 
warranted.  The appeal as to this issue is dismissed as moot.  
See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 (1997) 
[dismissal is the proper remedy to employ when an appeal has 
become moot].




ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for PTSD is denied.

Service connection for schizophrenia is granted.

Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002) is dismissed as moot.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
claim of entitlement to service connection for bilateral 
hearing loss issue must be remanded for further evidentiary 
development.

In a May 2004 VA Form 21-4142, the veteran indicated that his 
hearing had been tested in 1976 and again in 1985.  In a May 
2005 VA Form 9, the veteran reported that his hearing had 
been tested twice at the Hastings Regional Center and once at 
the VA medical center in Omaha, Nebraska.  The RO received 
records from the Hastings Regional Center in November 2002, 
and these records contain the results of audiological testing 
in November 1990.  The veteran underwent a VA examination at 
the VA medical center in Omaha, Nebraska, in September 2004.  
Additional clarification on this matter is necessary.

Prior to entrance into active service, the veteran underwent 
audiological testing on December 29, 1973, and again on March 
19, 1974 (he entered service on March 26, 1974).  The report 
of a September 2004 VA audiological examination reflects that 
the examiner who rendered an opinion on whether the veteran's 
bilateral hearing loss was aggravated by service only 
referred to the December 1973 testing.  In particular, the 
examiner stated "[t]he hearing loss in somewhat poorer in 
the right that it was in 1973, but is essentially unchanged 
in the left ear."  The Board notes that based on testing in 
March 1974 the veteran's hearing appeared to be normal on 
entrance, but that testing above 4000 Hertz was not conducted 
in March 1974.  The information regarding the potential 
aggravation of a possible pre-existing bilateral hearing loss 
is unclear.  An additional examination with a medical opinion 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and ask him whether his hearing has been 
tested at the Hastings Regional Center 
since November 2002; whether his hearing 
has been tested at the VA medical center 
in Omaha, Nebraska, at some time other 
than during the September 2004 VA 
examination; and whether his hearing has 
been tested at a facility other than the 
Hastings Regional Center and the VA 
medical center in Omaha, Nebraska.  
Depending on the veteran's response, the 
AMC should obtain any additional records 
from the Hastings Regional Center; the VA 
medical center in Omaha, Nebraska; and 
any other identified medical providers.  
Any such records should be associated 
with the veteran's claims file.

2.  The AMC should schedule the veteran 
for another VA audiological examination 
to be conducted by an audiologist other 
than the one who conducted the September 
2004 VA examination.  The examiner should 
review the veteran's claims file, to 
include the results of the audiological 
testing on the entrance examination dated 
December 29, 1973, which includes testing 
up to 6000 Hertz, and dated March 19, 
1974, which includes testing only up to 
4000 Hertz.  

The examiner should opine as to whether 
it is more likely than not that the 
veteran had a hearing loss prior to 
active service and if so, whether the 
hearing loss was bilateral, and if not 
bilateral, which ear.  

If the examiner opines that the veteran 
had a hearing loss in either ear or both 
ears prior to active service, the 
examiner should opine on whether the 
preexisting hearing loss for each 
applicable ear underwent an increase in 
disability during active service and if 
there was an increase in disability, 
whether it is more likely than not that 
such an increase in disability was due to 
the natural progress of the disorder.  

If the examiner opines that the veteran 
had a hearing loss in either ear or both 
ears prior to active service, the 
examiner should opine as to whether it is 
as least as likely as not that such a 
hearing loss in each applicable ear is 
related to his military service, 
including in-service noise exposure.  

The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


